Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 29,
2017, is entered into by and between JAGUAR ANIMAL HEALTH, INC., a Delaware
corporation (“Company”), and CHICAGO VENTURE PARTNERS, L.P., a Utah limited
partnership, its successors and/or assigns (“Investor”).

 

A.                                    Company and Investor are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by the Securities Act of 1933, as amended (the “1933
Act”), and the rules and regulations promulgated thereunder by the United States
Securities and Exchange Commission (the “SEC”).

 

B.                                    Investor desires to purchase and Company
desires to issue and sell, upon the terms and conditions set forth in this
Agreement, a Secured Convertible Promissory Note, in the form attached hereto as
Exhibit A, in the original principal amount of $2,155,000.00 (the “Note”),
convertible into shares of common stock, $0.0001 par value per share, of Company
(the “Common Stock”), upon the terms and subject to the limitations and
conditions set forth in such Note.

 

C.                                    This Agreement, the Note, the Security
Agreement (as defined below), the Subordination Agreement (as defined below),
and all other certificates, documents, agreements, resolutions and instruments
executed and delivered to any party under or in connection with this Agreement
(other than the Conversion Shares), as the same may be amended from time to
time, are collectively referred to herein as the “Transaction Documents”.

 

D.                                    For purposes of this Agreement:
“Conversion Shares” means all shares of Common Stock issuable upon conversion or
redemption of all or any portion of the Note; and “Securities” means the Note
and the Conversion Shares.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

1.                                      Purchase and Sale of Securities.

 

1.1.                            Purchase of Securities. Company shall issue and
sell to Investor and Investor agrees to purchase from Company the Note. In
consideration thereof, Investor shall pay the Purchase Price (as defined below)
to Company.

 

1.2.                            Form of Payment. On the Closing Date (as defined
below), Investor shall pay the Purchase Price to Company via wire transfer of
immediately available funds against delivery of the Note.

 

1.3.                            Closing Date. Subject to the satisfaction (or
written waiver) of the conditions set forth in Section 5 and Section 6 below,
the date of the issuance and sale of the Securities pursuant to this Agreement
(the “Closing Date”) shall be June 29, 2017, or such other mutually agreed upon
date. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date by means of the exchange by email of
signed .pdf documents, but shall be deemed for all purposes to have occurred at
the offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

 

1.4.                            Collateral for the Note. The Note shall be
secured by the collateral set forth in that certain Security Agreement attached
hereto as Exhibit B listing

 

1

--------------------------------------------------------------------------------


 

substantially all of Company’s assets as security for Company’s obligations
under the Transaction Documents (the “Security Agreement”); provided, however,
that the security interest granted pursuant to the Security Agreement shall not
become effective unless and until Investor: (a) purchases the Hercules Debt (as
defined below) from Hercules (as defined below) pursuant to the purchase right
set forth in Section 4 of the Subordination Agreement; or (b) Company repays the
Hercules Debt in full.

 

1.5.                            Original Issue Discount; Transaction Expense
Amount. The Note carries an original issue discount of $425,000.00 (the “OID”).
In addition, Company agrees to pay $30,000.00 to Investor to cover Investor’s
legal fees, accounting costs, due diligence, monitoring and other transaction
costs incurred in connection with the purchase and sale of the Securities (the
“Transaction Expense Amount”), all of which amount is included in the initial
principal balance of the Note. The “Purchase Price”, therefore, shall be
$1,700,000.00, computed as follows: $2,155,000.00 initial principal balance,
less the OID, less the Transaction Expense Amount.

 

1.6.                            Use of Proceeds. Company hereby covenants and
agrees to, not later than then Merger Closing Date (as defined in the Note), use
$1,000,000.00 of the Purchase Price to reduce Company’s outstanding obligations
(the “Hercules Debt”) under that certain Loan and Security Agreement (the
“Hercules Loan Agreement”) between Company and Hercules Capital, Inc. (f/k/a
Hercules Technology Growth Capital, Inc.), a Maryland corporation (“Hercules”),
on August 18, 2015, as amended and the documents executed and delivered in
connection therewith and to use the remainder of the Purchase Price to make
payments under the Hercules Loan Agreement and for other general corporate
purposes.

 

2.                                      Investor’s Representations and
Warranties. Investor represents and warrants to Company that as of the Effective
Date: (i) this Agreement has been duly and validly authorized; (ii) Investor has
all necessary power and authority under all applicable provisions of law to
execute and deliver each Transaction Document and to carry out their provisions;
(iii) this Agreement constitutes a valid and binding agreement of Investor
enforceable in accordance with its terms; (iv) Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D of the 1933
Act; (v) Investor is acquiring the Securities for investment for such Investor’s
own account, and not with a view to, or for resale in connection with, any
distribution thereof, and Investor has no present intention of selling or
distributing any of the Securities, (vi) Investor has had an opportunity to
discuss Company’s business, management and financial affairs with its management
and to obtain any additional information which Investor has deemed necessary or
appropriate for deciding whether or not to purchase the Securities, including an
opportunity to receive, review and understand the information set forth in
Company’s financial statements, capitalization and other business information as
Investor deems prudent, (vii) Investor acknowledges that no other
representations or warranties, oral or written, have been made by Company or any
agent thereof except as set forth in this Agreement, (viii) Investor is aware
that no federal, state or other agency has made any finding or determination as
to the fairness of the investment, nor made any recommendation or endorsement of
the Securities, (ix) Investor has such knowledge and experience in financial and
business matters, including investments in other emerging growth companies that
such individual or entity is capable of evaluating the merits and risks of the
investment in the Note and it is able to bear the economic risk of such
investment, (x) Investor has such knowledge and experience in financial and
business matters that such individual is capable of utilizing the information
made available in connection with the offering of the Securities, of evaluating
the merits and risks of an investment in the Securities and of making an
informed investment decision with respect to the Securities, (xi) neither
Investor, nor any person or entity with whom such Investor shares beneficial
ownership of the Securities, is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii); (xii) Investor is
aware that there is currently no public market for the Note, that there is no
guarantee that a public market will develop at any time in the future and
Investor understands that the Note is unregistered and may not presently be sold
except in accordance with applicable securities laws, (xiii) Investor
understands

 

2

--------------------------------------------------------------------------------


 

that the Note cannot be readily sold or liquidated in case of an emergency or
other financial need, (xiv) Investor acknowledges and agrees that the Note must
be held indefinitely unless it is subsequently registered under the 1934 Act or
an exemption from such registration is available, and Investor has been advised
or is aware of the provisions of Rule 144 promulgated under the 1934 Act as in
effect from time to time, which permits limited resale of securities purchased
in a private placement subject to the satisfaction of certain conditions,
including, among other things: the availability of certain current public
information about the Company and the resale occurring following the required
holding period under Rule 144, (xv) Investor is not affiliated in any way with
Unkar Systems, has no contractual or other relationship with Unkar Systems and
receives no payments, kickbacks or other compensation of any kind from Unkar
Systems, and (xvi) each instrument evidencing the Note which Investor may
purchase hereunder and any other securities issued upon any conversion thereof
(unless registered or no longer required in the opinion of the counsel for
Company), as applicable, may be imprinted with legends substantially in the
following form:

 

“THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATES IN THE UNITED STATES. THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.

 

THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET
SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. PURSUANT TO TREASURY
REGULATION SECTION 1.1275-3, A HOLDER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE, AND YIELD TO MATURITY FOR THIS NOTE BY
SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE BORROWER AT THE
FOLLOWING ADDRESS: 201 MISSION STREET, SUITE 2375, SAN FRANCISCO, CALIFORNIA
94105.”

 

Notwithstanding the foregoing representations and warranties, Company
acknowledges and agrees that such representations and warranties do not affect
Company’s obligations to repay the Note in full pursuant to the terms thereof.

 

3.                                      Company’s Representations and
Warranties. Company represents and warrants to Investor that as of the Effective
Date: (i) Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted; (ii) Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified would not reasonably be expected to
have a material adverse effect on Borrower’s business, assets, properties,
operations or financial condition or its ability to perform its obligations
hereunder (a “Material Adverse Effect”); (iii) Company has registered its Common
Stock under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act; (iv) each of the Transaction Documents and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by Company and all necessary actions have been taken; (v) this
Agreement, the Note, the Security Agreement, the Subordination Agreement and the
other Transaction Documents have been duly executed and delivered by Company and
constitute the valid and binding obligations of Company enforceable in

 

3

--------------------------------------------------------------------------------


 

accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
and by general principles of equity; (vi) the execution and delivery of the
Transaction Documents by Company, the issuance of Securities in accordance with
the terms hereof, and the consummation by Company of the other transactions
contemplated by the Transaction Documents do not and will not conflict with or
result in a breach by Company of any of the terms or provisions of, or
constitute a default under (a) Company’s formation documents or bylaws, each as
currently in effect, (b) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which Company is a party or by which it or
any of its properties or assets are bound, including, without limitation, any
listing agreement for the Common Stock, except as would not reasonably be
expected to have a Material Adverse Effect, or (c) any existing applicable law,
rule, or regulation or any applicable decree, judgment, or order of any court,
United States federal, state or foreign regulatory body, administrative agency,
or other governmental body having jurisdiction over Company or any of Company’s
properties or assets, except as would not reasonably be expected to have a
Material Adverse Effect; (vii) no further authorization, approval or consent of
any court, governmental body, regulatory agency, self-regulatory organization,
or stock exchange or market or the stockholders or any lender of Company is
required to be obtained by Company for the issuance of the Securities to
Investor or the entering into of the Transaction Documents; (viii) none of
Company’s filings with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not materially
misleading; (ix) within the 12 months immediately preceding the date hereof,
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by Company with the SEC under the 1934 Act on a timely
basis or has received a valid extension of such time of filing and has filed any
such report, schedule, form, statement or other document prior to the expiration
of any such extension; (x) there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of Company, threatened against or affecting Company before or by any
governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person which would reasonably be
expected to have a Material Adverse Effect; (xi) Company has not consummated any
financing transaction that has not been disclosed in a periodic filing or
current report with the SEC under the 1934 Act; (xii) Company is not, nor has it
been at any time in the previous twelve (12) months, a “Shell Company,” as such
type of “issuer” is described in Rule 144(i)(1) under the 1933 Act; (xiii) with
respect to any commissions, placement agent or finder’s fees or similar payments
that will or would become due and owing by Company to any person or entity as a
result of this Agreement or the transactions contemplated hereby (“Broker
Fees”), any such Broker Fees will be made in full compliance with all applicable
laws and regulations and only to a person or entity that is a registered
investment adviser or registered broker-dealer; (xiv) Investor shall have no
obligation with respect to any Broker Fees or with respect to any claims made by
or on behalf of other persons for fees of a type contemplated in this subsection
that may be due in connection with the transactions contemplated hereby and
Company shall indemnify and hold harmless each of Investor, Investor’s
employees, officers, directors, stockholders, members, managers, agents, and
partners, and their respective affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorneys’ fees) and
expenses suffered in respect of any such claimed Broker Fees; (xv) when issued,
the Conversion Shares will be duly authorized, validly issued, fully paid for
and non-assessable, free and clear of all liens, claims, charges and
encumbrances; (xvi) neither Investor nor any of its officers, directors,
stockholders, members, managers, employees, agents or representatives has made
any representations or warranties to Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents; (xvii) Company acknowledges that the
State of Utah has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Transaction

 

4

--------------------------------------------------------------------------------


 

Documents and any dispute that may arise related thereto such that the laws and
venue of the State of Utah, as set forth more specifically in Section 8.3 below,
shall be applicable to the Transaction Documents and the transactions
contemplated therein; and (xviii) Company has performed due diligence and
background research on Investor and its affiliates including, without
limitation, John M. Fife, and, to its satisfaction, has made inquiries with
respect to all matters Company may consider relevant to the undertakings and
relationships contemplated by the Transaction Documents including, among other
things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xviii) above, acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by the Transaction Documents and covenants and agrees it will not
use any such information as a defense to performance of its obligations under
the Transaction Documents or in any attempt to avoid, modify or reduce such
obligations.

 

4.                                      Company Covenants. Until all of
Company’s obligations (other than contingent and indemnification obligations)
under all of the Transaction Documents are paid in full, or within the
timeframes otherwise specifically set forth below, Company will at all times
comply with the following covenants: (i) until the Securities are registered as
contemplated in sub-clauses (vii) and (viii) below, so long as Investor
beneficially owns any of the Securities and for at least twenty (20) Trading
Days (as defined in the Note) thereafter, Company will timely file on the
applicable deadline (including any extensions thereof) all reports required to
be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934 Act that
would otherwise impact the availability of Rule 144 of the 1933 Act, and will
take all reasonable action under its control to ensure that adequate current
public information with respect to Company, as required in accordance with Rule
144 of the 1933 Act, is publicly available, and until a Fundamental Transaction
(as defined in the Note) will not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would permit such termination; (ii) until a Fundamental
Transaction the Common Stock shall be listed or quoted for trading on any of (a)
NYSE, (b) NASDAQ, (c) OTCQX, or (d) OTCQB; (iii) when issued, the Conversion
Shares will be duly authorized, validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances
except for applicable securities laws; (iv) until a Fundamental Transaction
trading in Company’s Common Stock will not be suspended, halted, chilled,
frozen, reach zero bid or otherwise cease on Company’s principal trading market;
(v) Company will not make any Variable Security Issuance (as defined below) that
generates gross cash proceeds to the Company of less than the lesser of
$1,000,000.00 and the then-current outstanding balance of the Note, without
Investor’s prior written consent, which consent may be granted or withheld in
Investor’s sole and absolute discretion; (vi) at Closing and on the first day of
each calendar quarter for so long as the Note remains outstanding or on any
other date during which the Note is outstanding, as may be requested by
Investor, Company shall cause its Chief Executive Officer to provide to Investor
a certificate in substantially the form attached hereto as Exhibit C (the
“Officer’s Certificate”) certifying in her personal capacity and in her capacity
as Chief Executive Officer of Company that Company’s has not made any Variable
Security Issuance in which Company received gross proceeds of less than the
lesser of $1,000,000.00 and the then-current outstanding balance of the Note
without Investor’s consent as of the date the applicable Officer’s Certificate
is executed; (vii) Company shall use commercially reasonably efforts to file, at
its sole cost and expense, a Registration Statement on Form S-1 with the SEC to
register at least 4,000,000 shares of Common Stock for the benefit of Investor
(the “Registration Statement”) on or before August 31, 2017; (viii) Company
shall use commercially reasonable efforts to cause the Registration Statement to
become effective within ninety (90) days of the date the Registration Statement
is filed; (ix) Company will use all proceeds received hereunder as set forth in
Section 1.6 above; (x) Company will not grant a security interest in any of its
assets without Investor’s prior written consent; and (xi) in the event Investor
exercises its right to purchase the

 

5

--------------------------------------------------------------------------------


 

Purchased Debt (as defined in the Subordination Agreement) from Hercules
pursuant to Section 4 of the Subordination Agreement, Company will repay
Investor an amount equal to the purchase price paid by Investor to Hercules for
the Purchased Debt plus, if the Purchased Debt is in default at the time of the
purchase or goes into default subsequent to the purchase, a premium in the
amount of 17.5% multiplied by the purchase price will be added to the
outstanding balance of the Purchased Debt. For purposes hereof, the term
“Variable Security Issuance” means any issuance of any Company securities that
(A) have or may have conversion rights of any kind, contingent, conditional or
otherwise, in which the number of shares that may be issued pursuant to such
conversion right varies with the market price of the Common Stock, or (B) are or
may become convertible into Common Stock (including without limitation
convertible debt, warrants or convertible preferred stock), with a conversion
price that varies with the market price of the Common Stock, even if such
security only becomes convertible following an event of default, the passage of
time, or another trigger event or condition. For avoidance of doubt, the
issuance of shares of Common Stock under, pursuant to, in exchange for or in
connection with any contract or instrument, whether convertible or not, is
deemed a Variable Security Issuance for purposes hereof if the number of shares
of Common Stock to be issued is based upon or related in any way to the market
price of the Common Stock, including, but not limited to, Common Stock issued in
connection with a Section 3(a)(9) exchange, a Section 3(a)(10) settlement, or
any other similar settlement or exchange.

 

5.                                      Conditions to Company’s Obligation to
Sell. The obligation of Company hereunder to issue and sell the Securities to
Investor at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions:

 

5.1.                            Investor shall have executed this Agreement and
the Subordination Agreement and delivered the same to Company.

 

5.2.                            Investor shall have delivered the Purchase Price
to Company in accordance with Section 1.2 above.

 

6.                                      Conditions to Investor’s Obligation to
Purchase. The obligation of Investor hereunder to purchase the Securities at the
Closing is subject to the satisfaction, on or before the Closing Date, of each
of the following conditions, provided that these conditions are for Investor’s
sole benefit and may be waived by Investor at any time in its sole discretion:

 

6.1.                            Company shall have executed this Agreement, the
Note, the Security Agreement, the Subordination Agreement and delivered the same
to Investor.

 

6.2.                            Company’s Chief Executive Officer shall have
executed the Officer’s Certificate and delivered the same to Investor.

 

6.3.                            Hercules shall have executed that certain
Subordination Agreement and Right to Purchase substantially in the form attached
hereto as Exhibit D and delivered same to Investor.

 

6.4.                            Company shall have delivered to Investor a fully
executed Irrevocable Letter of Instructions to Transfer Agent (the “TA Letter”)
substantially in the form attached hereto as Exhibit E acknowledged and agreed
to in writing by Company’s transfer agent (the “Transfer Agent”).

 

6.5.                            Company shall have delivered to Investor a fully
executed Secretary’s Certificate substantially in the form attached hereto as
Exhibit F evidencing Company’s approval of the Transaction Documents.

 

6

--------------------------------------------------------------------------------


 

6.6.                            Company shall have delivered to Investor a fully
executed Share Issuance Resolution substantially in the form attached hereto as
Exhibit G to be delivered to the Transfer Agent.

 

6.7.                            Company shall have delivered to Investor fully
executed copies of all Transaction Documents required to be executed by Company
herein or therein.

 

7.                                      Reservation of Shares. On the date
hereof, Company will reserve 5,387,500 shares of Common Stock from its
authorized and unissued Common Stock to provide for all issuances of Common
Stock under the Note (the “Share Reserve”). Company further agrees to add
additional shares of Common Stock to the Share Reserve in increments of
1,000,000 shares as and when requested by Investor if as of the date of any such
request the number of shares being held in the Share Reserve is less than two
and a half (2.5) times the number of shares of Common Stock obtained by dividing
the Outstanding Balance (as defined in the Note) as of the date of the request
by the Conversion Price (as defined in the Note). Company shall further require
the Transfer Agent to hold the shares of Common Stock reserved pursuant to the
Share Reserve exclusively for the benefit of Investor and to issue such shares
to Investor promptly upon Investor’s delivery of a conversion notice under the
Note.

 

8.                                      Miscellaneous. The provisions set forth
in this Section 8 shall apply to this Agreement, as well as all other
Transaction Documents as if these terms were fully set forth therein; provided,
however, that in the event there is a conflict between any provision set forth
in this Section 8 and any provision in any other Transaction Document, the
provision in such other Transaction Document shall govern.

 

8.1.                            Certain Capitalized Terms. To the extent any
capitalized term used in any Transaction Document is defined in any other
Transaction Document (as noted therein), such capitalized term shall remain
applicable in the Transaction Document in which it is so used even if the other
Transaction Document (wherein such term is defined) has been released,
satisfied, or is otherwise cancelled or terminated.

 

8.2.                            Arbitration of Claims. The parties shall submit
all claims, disputes and causes of action (each, a “Claim”) arising under this
Agreement or any other Transaction Document or any other agreement between the
parties and their affiliates or any Claim relating to the relationship of the
parties to binding arbitration pursuant to rules of the American Arbitration
Association. Within seven (7) calendar days of initiation of arbitration by
either party, Investor will provide a list of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) arbitrators, the “Proposed
Arbitrators”). Within five (5) calendar days after Investor has submitted to
Company the names of the Proposed Arbitrators, Company must select by written
notice to Investor, one (1) of the Proposed Arbitrators to act as the
arbitrator. If Company fails to select one of the Proposed Arbitrators in
writing within such 5-day period, then Investor may select the arbitrator from
the Proposed Arbitrators by providing written notice of such selection to
Company. The arbitrator shall be instructed to complete and shall complete the
arbitration within six (6) months of commencement and shall only allow limited
discovery on issues directly related to the applicable Claims. The parties
hereby acknowledge and agree that the arbitration provisions set forth in this
Section 8.2 (the “Arbitration Provisions”) are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement. By
executing this Agreement, Company represents, warrants and covenants that
Company has reviewed the Arbitration Provisions carefully, consulted with legal
counsel about such provisions (or waived its right to do so), understands that
the Arbitration Provisions are intended to allow for the expeditious and
efficient resolution of any dispute hereunder, agrees to the terms and
limitations set forth in the Arbitration Provisions, and that Company will not
take a position contrary to the foregoing representations. Company acknowledges
and agrees that Investor may rely upon the foregoing representations and
covenants of Company regarding the Arbitration Provisions.

 

7

--------------------------------------------------------------------------------


 

8.3.                            Governing Law; Venue. This Agreement shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of Utah, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Utah or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Utah. Each party consents to and
expressly agrees that exclusive venue for arbitration of any dispute arising out
of or relating to any Transaction Document or the relationship of the parties or
their affiliates shall be in Salt Lake County, Utah. Without modifying the
parties obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, for any litigation arising in connection with any of the Transaction
Documents (and notwithstanding the terms (specifically including any governing
law and venue terms) of any transfer agent services agreement or other agreement
between the Transfer Agent and Company, such litigation specifically includes,
without limitation any action between or involving Company and the Transfer
Agent under the TA Letter or otherwise related to Investor in any way
(specifically including, without limitation, any action where Company seeks to
obtain an injunction, temporary restraining order, or otherwise prohibit the
Transfer Agent from issuing shares of Common Stock to Investor for any reason)),
each party hereto hereby (i) consents to and expressly submits to the exclusive
personal jurisdiction of any state or federal court sitting in Salt Lake County,
Utah, (ii) expressly submits to the exclusive venue of any such court for the
purposes hereof, (iii) agrees to not bring any such action (specifically
including, without limitation, any action where Company seeks to obtain an
injunction, temporary restraining order, or otherwise prohibit the Transfer
Agent from issuing shares of Common Stock to Investor for any reason) outside of
any state or federal court sitting in Salt Lake County, Utah, and (iv) waives
any claim of improper venue and any claim or objection that such courts are an
inconvenient forum or any other claim, defense or objection to the bringing of
any such proceeding in such jurisdiction or to any claim that such venue of the
suit, action or proceeding is improper. Finally, Company covenants and agrees to
name Investor as a party in interest in, and provide written notice to Investor
in accordance with Section 8.13 below prior to bringing or filing, any action
(including without limitation any filing or action against any person or entity
that is not a party to this Agreement, including without limitation the Transfer
Agent) that is related in any way to the Transaction Documents or any
transaction contemplated herein or therein, including without limitation any
action brought by Company to enjoin or prevent the issuance of any shares of
Common Stock to Investor by the Transfer Agent, and further agrees to timely
name Investor as a party to any such action. Company acknowledges that the
governing law and venue provisions set forth in this Section 8.3 are material
terms to induce Investor to enter into the Transaction Documents and that but
for Company’s agreements set forth in this Section 8.3 Investor would not have
entered into the Transaction Documents.

 

8.4.                            Specific Performance. Company acknowledges and
agrees that irreparable damage may occur to Investor in the event that Company
fails to perform any material provision of this Agreement or any of the other
Transaction Documents in accordance with its specific terms. It is accordingly
agreed that Investor shall be entitled to an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement or such other
Transaction Document and to enforce specifically the terms and provisions hereof
or thereof, this being in addition to any other remedy to which the Investor may
be entitled under the Transaction Documents, at law or in equity. For the
avoidance of doubt, in the event Investor seeks to obtain an injunction against
Company or specific performance of any provision of any Transaction Document,
such action shall not be a waiver of any right of Investor under any Transaction
Document, at law, or in equity, including without limitation its rights to
arbitrate any Claim pursuant to the terms of the Transaction Documents.

 

8.5.                            Calculation Disputes. Notwithstanding the
Arbitration Provisions, in the case of a dispute as to any determination or
arithmetic calculation under the Transaction Documents, including without
limitation, calculating the Outstanding Balance, Lender Conversion Shares (as
defined in the Note), Conversion Price or Redemption Conversion Shares (as
defined in the Note) (each, a

 

8

--------------------------------------------------------------------------------


 

“Calculation”), Company or Investor (as the case may be) shall submit any
disputed Calculation via email or facsimile with confirmation of receipt
(i) within two (2) Trading Days after receipt of the applicable notice giving
rise to such dispute to Company or Investor (as the case may be) or (ii) if no
notice gave rise to such dispute, at any time after Investor learned of the
circumstances giving rise to such dispute. If Investor and Company are unable to
agree upon such Calculation within two (2) Trading Days of such disputed
Calculation being submitted to Company or Investor (as the case may be), then
Investor will promptly submit via email or facsimile the disputed Calculation to
Unkar Systems Inc. (“Unkar Systems”). Investor shall cause Unkar Systems to
perform the Calculation and notify Company and Investor of the results no later
than ten (10) Trading Days from the time it receives such disputed Calculation.
Unkar Systems’ determination of the disputed Calculation shall be binding upon
all parties absent demonstrable error. Unkar Systems’ fee for performing such
Calculation shall be paid by the incorrect party, or if both parties are
incorrect, by the party whose Calculation is furthest from the correct
Calculation as determined by Unkar Systems. In the event Company is the losing
party, no extension of the Delivery Date (as defined in the Note) shall be
granted and Company shall incur all effects for failing to deliver the
applicable shares in a timely manner as set forth in the Transaction Documents.
Notwithstanding the foregoing, Investor may, with the agreement of the Company,
designate an independent, reputable investment bank or accounting firm other
than Unkar Systems to resolve any such dispute and in such event, all references
to “Unkar Systems” herein will be replaced with references to such independent,
reputable investment bank or accounting firm so designated by Investor if agreed
to by Company.

 

8.6.                            Counterparts. Each Transaction Document may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument. The parties
hereto confirm that any electronic copy of another party’s executed counterpart
of a Transaction Document (or such party’s signature page thereof) will be
deemed to be an executed original thereof.

 

8.7.                            Document Imaging. Investor shall be entitled, in
its sole discretion, to image or make copies of all or any selection of the
agreements, instruments, documents, and items and records governing, arising
from or relating to any of Company’s loans, including, without limitation, this
Agreement and the other Transaction Documents, and Investor may destroy or
archive the paper originals. The parties hereto (i) waive any right to insist or
require that Investor produce paper originals, (ii) agree that such images shall
be accorded the same force and effect as the paper originals, (iii) agree that
Investor is entitled to use such images in lieu of destroyed or archived
originals for any purpose, including as admissible evidence in any demand,
presentment or other proceedings, and (iv) further agree that any executed
facsimile (faxed), scanned, emailed, or other imaged copy of this Agreement or
any other Transaction Document shall be deemed to be of the same force and
effect as the original manually executed document.

 

8.8.                            Headings. The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.

 

8.9.                            Severability. In the event that any provision of
this Agreement is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform to such
statute or rule of law. Any provision hereof which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision hereof.

 

8.10.                     Entire Agreement. This Agreement, together with the
other Transaction Documents, contains the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Company nor Investor makes any

 

9

--------------------------------------------------------------------------------


 

representation, warranty, covenant or undertaking with respect to such matters.
For the avoidance of doubt, all prior term sheets or other documents between
Company and Investor, or any affiliate thereof, related to the transactions
contemplated by the Transaction Documents (collectively, “Prior Agreements”),
that may have been entered into between Company and Investor, or any affiliate
thereof, are hereby null and void and deemed to be replaced in their entirety by
the Transaction Documents. To the extent there is a conflict between any term
set forth in any Prior Agreement and the term(s) of the Transaction Documents,
the Transaction Documents shall govern.

 

8.11.                     No Reliance. Company acknowledges and agrees that
neither Investor nor any of its officers, directors, members, managers,
representatives or agents has made any representations or warranties to Company
or any of its officers, directors, representatives, agents or employees except
as expressly set forth in the Transaction Documents and, in making its decision
to enter into the transactions contemplated by the Transaction Documents,
Company is not relying on any representation, warranty, covenant or promise of
Investor or its officers, directors, members, managers, agents or
representatives other than as set forth in the Transaction Documents.

 

 

8.12.                     Amendments. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by both parties
hereto.

 

8.13.                     Notices. Any notice required or permitted hereunder
shall be given in writing (unless otherwise specified herein) and shall be
deemed effectively given on the earliest of: (i) the date delivered, if
delivered by personal delivery as against written receipt therefor or by email
to an executive officer, or by facsimile (with successful transmission
confirmation), (ii) the earlier of the date delivered or the third Trading Day
after deposit, postage prepaid, in the United States Postal Service by certified
mail, or (iii) the earlier of the date delivered or the third Trading Day after
mailing by express courier, with delivery costs and fees prepaid, in each case,
addressed to each of the other parties thereunto entitled at the following
addresses (or at such other addresses as such party may designate by five
(5) calendar days’ advance written notice similarly given to each of the other
parties hereto):

 

If to Company:

 

Jaguar Animal Health, Inc.

Attn: Lisa A. Conte

201 Mission Street, Suite 2375

San Francisco, CA 94105

 

With a copy to (which copy shall not constitute notice):

 

Reed Smith LLP

Attn: Don Reinke
1510 Page Mill Road, Suite 110
Palo Alto, CA, 94304

 

If to Investor:

 

Chicago Venture Partners, L.P.

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

10

--------------------------------------------------------------------------------


 

With a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan Hansen

3051 West Maple Loop Drive, Suite 325

Lehi, Utah 84043

 

8.14.                     Successors and Assigns. This Agreement or any of the
severable rights and obligations inuring to the benefit of or to be performed by
Investor hereunder may be assigned by Investor to a third party, including its
affiliates, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Investor.

 

8.15.                     Survival. The representations and warranties of
Company and the agreements and covenants set forth in this Agreement shall
survive the Closing hereunder notwithstanding any due diligence investigation
conducted by or on behalf of Investor. Company agrees to indemnify and hold
harmless Investor and all its officers, directors, employees, attorneys, and
agents for loss or damage arising as a result of or related to any breach or
alleged breach by Company of any of its representations, warranties and
covenants set forth in this Agreement or any of its covenants and obligations
under this Agreement, including advancement of expenses as they are incurred.

 

8.16.                     Further Assurances. Each party shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.17.                     Investor’s Rights and Remedies Cumulative; Liquidated
Damages. All rights, remedies, and powers conferred in this Agreement and the
Transaction Documents are cumulative and not exclusive of any other rights or
remedies, and shall be in addition to every other right, power, and remedy that
Investor may have, whether specifically granted in this Agreement or any other
Transaction Document, or existing at law, in equity, or by statute, and any and
all such rights and remedies may be exercised from time to time and as often and
in such order as Investor may deem expedient. The parties acknowledge and agree
that upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note and the other Transaction Documents are
intended by the parties to be, and shall be deemed, liquidated damages (under
Company’s and Investor’s expectations that any such liquidated damages will tack
back to the Closing Date for purposes of determining the holding period under
Rule 144 under the 1933 Act). The parties agree that such liquidated damages are
a reasonable estimate of Investor’s actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing at the time this Agreement is entered into, such
liquidated damages are fair and reasonable and are not penalties. All fees,
charges, and default interest provided for in the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Closing Date and are consistent with investments of
this type. The liquidated damages provisions of the Transaction Documents shall
not limit or preclude a party from pursuing any other remedy available at law or
in equity; provided, however, that the liquidated damages provided for in the
Transaction Documents are intended to be in lieu of actual damages.

 

11

--------------------------------------------------------------------------------


 

8.18.                     Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement or the other Transaction Documents, if at
any time Investor would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause Investor (together with its
affiliates) to beneficially own a number of shares exceeding the Maximum
Percentage (as defined in the Note), then Company must not issue to Investor the
shares that would cause Investor to exceed the Maximum Percentage. The shares of
Common Stock issuable to Investor that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Company
shall reserve the Ownership Limitation Shares for the exclusive benefit of
Investor. From time to time, Investor may notify Company in writing of the
number of the Ownership Limitation Shares that may be issued to Investor without
causing Investor to exceed the Maximum Percentage. Upon receipt of such notice,
Company shall be unconditionally obligated to immediately issue such designated
shares to Investor, with a corresponding reduction in the number of the
Ownership Limitation Shares. For purposes of this Section, beneficial ownership
of Common Stock will be determined under Section 13(d) of the 1934 Act.

 

8.19.                     Attorneys’ Fees and Cost of Collection. In the event
of any arbitration or action at law or in equity to enforce or interpret the
terms of this Agreement or any of the other Transaction Documents, the parties
agree that the party who is awarded the most money (which, for the avoidance of
doubt, shall be determined without regard to any statutory fines, penalties,
fees, or other charges awarded to any party) shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the reasonable and documented out-of-pocket attorneys’ fees,
deposition costs, and expenses paid by such prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading. If (i) the Note is placed in
the hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Investor otherwise takes action to collect
amounts due under the Note or to enforce the provisions of the Note, or
(ii) there occurs any bankruptcy, reorganization, receivership of Company or
other proceedings affecting Company’s creditors’ rights and involving a claim
under the Note; then Company shall pay the costs incurred by Investor for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees, expenses, deposition costs, and disbursements.

 

8.20.                     Waiver. No waiver of any provision of this Agreement
shall be effective unless it is in the form of a writing signed by the party
granting the waiver. No waiver of any provision or consent to any prohibited
action shall constitute a waiver of any other provision or consent to any other
prohibited action, whether or not similar. No waiver or consent shall constitute
a continuing waiver or consent or commit a party to provide a waiver or consent
in the future except to the extent specifically set forth in writing.

 

8.21.                     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH

 

12

--------------------------------------------------------------------------------


 

PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY
JURY.

 

8.22.                     Time is of the Essence. Time is expressly made of the
essence with respect to each and every provision of this Agreement and the other
Transaction Documents.

 

8.23.                     Voluntary Agreement. Company has carefully read this
Agreement and each of the other Transaction Documents and has asked any
questions needed for Company to understand the terms, consequences and binding
effect of this Agreement and each of the other Transaction Documents and fully
understand them. Company has had the opportunity to seek the advice of an
attorney of Company’s choosing, or has waived the right to do so, and is
executing this Agreement and each of the other Transaction Documents voluntarily
and without any duress or undue influence by Investor or anyone else.

 

[Remainder of page intentionally left blank; signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:

 

 

 

Principal Amount of Note:

$2,155,000.00

 

 

Purchase Price:

$1,700,000.00

 

 

INVESTOR:

 

 

 

CHICAGO VENTURE PARTNERS, L.P.

 

 

 

By:

Chicago Venture Management, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By: CVM, Inc., its Manager

 

 

 

 

 

 

By:

/s/ John M. Fife

 

 

 

 

John M. Fife, President

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

JAGUAR ANIMAL HEALTH, INC.

 

 

 

 

By:

/s/ Lisa A. Conte

 

Printed Name:

Lisa A. Conte

 

Title:

President and CEO

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------